NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2504-17T1

THE WOLF LAW FIRM, LLC,

           Plaintiff-Respondent/
           Cross-Appellant,

and

THE LAW OFFICE OF
CHRISTOPHER J. McGINN,

           Plaintiff-Respondent,

v.

ROUTE 46 AUTO SALES,
INC. and SALVATORE ENEA,

     Defendants-Appellants/
     Cross-Respondents.
____________________________

                    Argued March 20, 2019 – Decided August 20, 2019

                    Before Judges Nugent, Reisner and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Docket No. L-2717-15.
            Seth L. Dobbs argued the cause for appellants/cross-
            respondents (Aboyoun, Heller & Dobbs, LLC,
            attorneys; Seth L. Dobbs, on the briefs).

            Andrew R. Wolf argued the cause for pro se
            respondent/cross-appellant (Henry P. Wolfe and
            Andrew R. Wolf, on the joint brief).

            The Law Office of Christopher J. McGinn, pro se
            respondent (Christopher J. McGinn, on the joint brief).

PER CURIAM

      Route 46 Auto Sales, Inc. and its principal, Salvatore Enea (collectively

"Route 46"), appeal from an August 25, 2017 Law Division order that granted

summary judgment to The Wolf Law Firm, LLC and the Law Offices of

Christopher J. McGinn (collectively "Wolf"). The summary judgment was

based on fees Wolf had been awarded in an underlying consumer fraud action

filed on a client's behalf against Route 46. Wolf filed a cross-appeal, claiming

entitlement to additional fees. During the pendency of these appeals, Route 46

paid the judgment in full. Wolf signed a warrant to satisfy the judgment. The

warrant included the representation, "full and complete satisfaction of said

judgment is hereby acknowledged." Route 46 filed the warrant to satisfy. For

this reason and the reasons that follow, we affirm.

      The procedural history of the underlying consumer fraud action is relevant

to this appeal. In October 2012, Wolf filed an action on behalf of a client against

                                                                           A-2504-17T1
                                        2
Route 46, among others. The complaint included a count that alleged a violation

of the Consumer Fraud Act, N.J.S.A. 56:8-1 to -210 (CFA). The CFA permits

the prevailing party to recover reasonable fees. N.J.S.A. § 56:8-19 ("In all

actions under this section, including those brought by the Attorney General, the

court shall also award reasonable attorneys’ fees, filing fees and reasonable costs

of suit.").

       Seven months after Wolf filed the CFA complaint, the parties settled the

case at mediation and signed a handwritten settlement agreement.               One

paragraph of the agreement stated, "[t]he plaintiff shall make an application to

the court for fees and costs." The day after the parties signed the agreement,

Route 46 attempted to repudiate it.         Wolf filed a motion to enforce the

settlement, and the court granted the motion on February 28, 2014.

       Two months later, Route 46 purportedly entered into a settlement with

Wolf's client without Wolf's knowledge. The trial court rejected the settlement

agreement because Wolf had not been notified of the negotiations with its client.

Thereafter, Wolf moved for counsel fees and costs. On June 25, 2014, the court

granted the motion. Significant to this appeal, the order awarded the fees and

costs to Wolf, not to Wolf's client. The order stated:

                   2. Within ten (10) days of the date of this Order,
              Defendants Route 46 Auto Sales, Inc. and Salvatore

                                                                           A-2504-17T1
                                        3
            Enea shall pay to Plaintiff's attorneys' [sic] fees and
            costs in the total amount of $76,201.76, which includes
            a lodestar of $61,781.50 plus a 20% enhancement in the
            amount of $12,356.30, plus reasonable costs and
            expenses of $1900.00, through certified funds or wire
            transfer made payable to "The Wolf Law Firm LLC";

                  3. Pursuant to the February 28, [2014] Order,
            Plaintiff's counsel may submit supplemental
            applications for fees and costs incurred subsequent to
            April 4, 2014[.]

      The following week, on July 1, 2014, Route 46 appealed the February 28,

2014 order enforcing settlement and the June 25, 2014 order awarding counsel

fees and costs. The following month, Wolf filed an application for supplemental

fees. The court granted the motion on August 22, 2014, stating in its order: "The

Wolf Law Firm, LLC is hereby awarded fees and expenses in the amount of

$10,000 that the court finds to be reasonable."

      On September 8, 2014, Wolf had the June 25 and August 22 orders

reduced to judgments. When Route 46 did not pay the judgments, Wolf obtained

an order to enforce litigants' rights. The order required Route 46 to respond to

information subpoenas by October 31, 2014. On October 29, 2014, two days

before Route 46's responses were due, its attorney contacted Wolf and he and

Wolf settled the issue of Wolf's fees. Route 46 agreed to pay Wolf's fees in

installments and also agreed that in the event of default, Wolf could enter


                                                                         A-2504-17T1
                                       4
judgment against them in the amount of $100,000 plus any and all attorneys'

fees and costs incurred in obtaining the judgment and collecting it.

      Wolf prepared and transmitted a settlement agreement to counsel for

Route 46 shortly after noon on October 30, 2015. That night, at 10:07 p.m.,

Wolf received an email from the client that stated: "I . . . have decided to FIRE

you Andy Wolf due to unsatisfied service. I have been unhappy with your

service. They did not meet my expectations."

      Notwithstanding this development, the next day, after speaking with a

judge, the lawyers confirmed the settlement. Wolf sent the following email to

Route 46's attorney on October 31, 2014, at 3:46 p.m.:

                   Based on our recent conversations. Please note
            that although [the client] has terminated my firm's
            services that it is my opinion that once we receive the
            settlement agreement is [sic] signed by Mr. Enea on
            behalf of all defendants and it is provided to me, that
            the order enforcing litigant's rights will be moot. This
            is my opinion because [the client] assigned the
            attorneys' fees to my firm and we are therefore the real
            party in interest. I provided you with a copy of that
            assignment earlier today. It is my further opinion, that
            as the real party in interest, that upon completion of the
            settlement terms that we can sign the Warrants To
            Satisfy Judgment as to the [two] filed judgments.

Less than one-half hour later, at 4:05 p.m., Route 46's attorney responded:

                  Thank you for your below email. It echoes that
            stated by [the judge] earlier this afternoon when we

                                                                         A-2504-17T1
                                        5
            presented the [sic] all the recent facts to him for his
            guidance. I am glad this matter is resolved. I will
            forward to you the executed Settlement Agreement
            later this evening or tomorrow, and my client will be
            sending you the first installment thereafter.

      Contrary to the attorney's representations in the email, Route 46 did not

sign the settlement agreement and did not send the first installment. Rather,

Route 46 and Wolf's former client entered into a consent order enforcing the

previous settlement agreement that had been disregarded by the trial court. The

consent order recited that the trial court's orders enforcing the mediated

settlement and awarding Wolf fees were vacated. Wolf's client signed warrants

to satisfy the two judgments for fees, which were filed. Although the judgments

were for Wolf's fees, their client signed them, falsely stating the judgments had

been satisfied.

      When Wolf became aware of these developments, it moved to intervene

in the pending appeal. The motion for intervention was denied. Route 46 filed

the consent order. In consequence, the appeal was dismissed.

      That brings us to the current action, which is the subject of this appeal.

Wolf filed this action to collect the fees it had been awarded from Route 46 in

the underlying CFA case. Between the date Wolf filed the initial complaint in

May 2015 and the final order concluding the case in August 2017, the parties


                                                                         A-2504-17T1
                                       6
filed numerous motions—to dismiss the complaint, amend the complaint,

dismiss the amended complaint, for reconsideration, for summary judgment and

for reconsideration of the trial court's summary judgment decisions. On March

31, 2017, the court granted Wolf's summary judgment motion and denied Route

46's summary judgment motion. On August 25, 2017, the court denied Route

46's motion for reconsideration. This appeal followed.

      Wolf has informed the court that Route 46 has since paid the judgment in

full. According to Wolf, it signed a Warrant to Satisfy Judgment and Route 46

filed it. Wolf has submitted a copy of the filed warrant to satisfy.

      Although its notice of appeal identifies only the trial court's August 25,

2018 order denying reconsideration of the summary judgment motions, Route

46 challenges the orders that denied Route 46's motions to dismiss the amended

complaint, denied reconsideration of that decision, denied Route 46 summary

judgment, and denied reconsideration of the summary judgment granted for

Wolf. Wolf cross-appeals from that part of the summary judgment order that

disallowed its claim for fees incurred in filing and pursuing this action.

      In considering this appeal, we question what right Wolf's client had to file

warrants to satisfy the judgments entered by Wolf, on the fees awarded to Wolf,

in the underlying consumer fraud action; let alone falsely represent in the


                                                                             A-2504-17T1
                                        7
warrant that the judgments had been satisfied. We are also inclined to agree

with the trial court's summary judgment decision in this action, particularly in

light of the representations made by Route 46's counsel, both in emails and

during telephone conversations.

      We need not decide these issues, however, because Wolf's acceptance of

payment and execution of the warrant to satisfy, and Route 46's filing of the warrant

to satisfy, which expressly stated the judgment had been satisfied, fully and

completely, ended this litigation. We do not render advisory opinions.      Crescent

Park Tenants Ass'n. v. Realty Equities Corp., 58 N.J. 98, 107 (1971).

      Affirmed.




                                                                             A-2504-17T1
                                         8